DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 objected to because of the following informalities: incorrect claim status, this is a new claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-14, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter 
The amended limitation to claim 1 is not disclosed in the application. The meaning of adjoined is to be next to and joined with. The implantation regions are shown as dashed lines [111], [121] in Fig. 7 of the Application, corresponding to positions of implanted ions at certain depth before they are diffused. They are located at different implantation depths, not adjoined.
Claims 2-9, 11-14, and 16-18 are dependent claims containing this limitation. The unsupported limitation is ignored, while dependent claims are considered


Claims 15 and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claim recites “at least one further layer” in line 9 as one of the possible plurality of groups of layers. Said layer can be first or second layer. It is unclear how the thickness in a group of layers consisting of a single further layer can decrease, as required by last 4 lines of claim 15.
Claims 19-20 are dependent on claim 15 and contain all of its limitations

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1- 5, 9, and 11is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Weber et. al., U.S. Pat. Pub. 2018/0061979, hereafter Weber.
Regarding claim 1, Weber discloses (Fig. 2C) a method, comprising:
forming a layer stack with a plurality of first layers [1341],[1342] of a first doping type and a plurality of second layers [1343] of a second doping type complementary to the first doping type on top of a carrier [130],
wherein forming the layer stack comprises forming a plurality of epitaxial layers [133] (par. [0075]) on the carrier [130],
wherein forming each of the plurality of epitaxial layers comprises (Fig. 2B, par. [0046]) depositing a layer of semiconductor material, forming at least two first implantation regions [1341], [1342] (par. [0046]) of one of a first type or a second type at different vertical positions of the respective layer of semiconductor material, and forming at least one second implantation region [1343] of a type that is complementary to the type of the first implantation regions (par. [0046]),
wherein the first implantation regions and the second implantation regions are arranged alternatingly (Fig. 2C).
Regarding claim 2, Weber further discloses (Figs 2A-2C)wherein each of the plurality of epitaxial layers comprises a first number (2) of first implantation regions [1341],[1342] and a second number (1) of second implantation regions [1343], wherein the first number is different from the second number or the first number equals the second number.
Regarding claim 3, Weber further discloses (par. [0046], Figs 2A-2C) wherein forming each implantation region of the first type comprises implanting ions of a first type, and wherein forming each implantation region of the second type comprises implanting ions of a second type.

Regarding claim 5, Weber further discloses (par. [0046], Figs 2A-2C) wherein the ions of the first type are implanted with a first dose and the ions of the second type are implanted with a second dose.
Regarding claim 9, Weber further discloses (par. [0087]) wherein the first layers comprise boron and/or (or) the second layers comprise phosphorus (phosphorus is not disclosed, but this is not required for the rejection of the claim as drafted; phosphorus is a known n-type dopant, so it is obvious over Weber, but not anticipated)
Regarding claim 11, Weber further discloses (Fig. 2C, par. [0048]) wherein each of the plurality of epitaxial layers [133] has a thickness in a vertical direction of between 3um and 8um.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et. al., U.S. Pat. Pub. 2018/0061979, hereafter Weber.
Regarding claim 6, Weber discloses everything as applied above. The recited ranges for first and second implantation energies are further obvious over Weber, because optimization of ranges within prior art conditions is considered within the ability of one having ordinary skill in the art. See MPEP, latest Edition, 2144.I and IIA. The range is disclosed in Hirler et. al., U.S. Pat. Pub. 2017/0222043, par. [0050] as a typical implantation dose for this device)
Regarding claim 7, Weber discloses everything as applied above. While Weber fails to explicitly disclose the variation of thicknesses within the same epitaxial layer, such variation is obvious because it was held that modification of relative dimensions involve only routine skill in the art. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (MPEP, 2144.04.IV.A)
Regarding claim 8, Weber discloses everything as applied above. Weber further discloses (Fig. 2C shows a recurrent pattern of layers for different epitaxial layers [133]) wherein corresponding first and second layers of different epitaxial layers have corresponding thicknesses such that two or more consecutive epitaxial layers within the layer stack form a recurring pattern of first and second layers.

Claims 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et. al., U.S. Pat. Pub. 2018/0061979, hereafter Weber, in view of Mauder et. al., U.S. Pat. Pub. 2017/0092716, hereafter Mauder.
Regarding claim 12, Weber discloses everything as applied above. Weber fails to explicitly disclose further comprising forming a first semiconductor component in the layer stack, wherein forming the first semiconductor component comprises:

forming at least one second semiconductor region,
wherein each of the at least one second semiconductor regions region adjoins at least one of the plurality of second semiconductor layers and is spaced apart from the first semiconductor region.
However, Mauder discloses (Fig. 1) further comprising forming a first semiconductor component (Transistor G1) in the layer stack, wherein forming the first semiconductor component comprises:
forming a first semiconductor region [12] adjoining the plurality of first semiconductor layers; and
forming at least one second semiconductor region [22],
wherein each of the at least one second semiconductor regions region [22] adjoins at least one of the plurality of second semiconductor layers [21] and is spaced apart from the first semiconductor region [12] (see Fig. 1A).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to apply the method of Weber to manufacture the device of Mauder, because Weber teaches (par [0002]) that such a method improves performance of SJ devices such as that of Mauder.
Regarding claim 13, Weber in view of Mauder discloses everything as applied above. Mauder further discloses further comprising forming a third semiconductor region [13] adjoining the plurality of second semiconductor layers [21] and spaced apart from the first semiconductor region [12] and the at least one second semiconductor region [22] in a first direction, wherein each of the at least one second semiconductor region [22] is arranged between the first semiconductor region  [12] and the third semiconductor region [13].
Regarding claim 14, Weber in view of Mauder discloses everything as applied above. Mauder further discloses (Fig. 14)  further comprising: forming a third layer  [11] on top of the layer stack; and
forming a transistor device [G2] at least partly integrated in the third layer [11].
.

Claims 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Mauder et. al., U.S. Pat. Pub. 2017/0092716, hereafter Mauder.
Regarding claim 15, Mauder discloses (Fig. 1) a semiconductor device, comprising: 
a layer stack with a plurality of first layers [11] of a first doping type and a plurality of second layers [21] of a second doping type complementary to the first doping type on top of a carrier [20], wherein the first layers and the second layers are arranged alternatingly within the layer stack, 
wherein the first layers and the second layers are arranged in a plurality of groups, each of the plurality of groups comprising at least two layers of one of the first or the second doping type, and at least one further layer of the complementary doping type (a group is a mental construct, so we group the layers of Mauder as we wish; for example, Group 1 of top 4 layers, group 2 of next 4 layers from the top, and so on; the claim is lacking the crucial information about the epitaxial layers),
wherein for each of the groups the at least one further layer of the complementary doping type directly adjoins both of the at least two layers of one of the first or the second doping type (this works for our mental groups of 4 adjacent layers, top to bottom, see Fig. 1)
Mauder fails to explicitly disclose
wherein a thickness of each layer of a same doping type within one of the groups decreases moving towards a top of the layer stack. However, 
such variation of thicknesses is obvious over Mauder because it was held that modification of relative dimensions involve only routine skill in the art. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (MPEP, 2144.04.IV.A)

	Regarding claim 20, Weber in view of Mauder discloses everything as applied above.
Mauder further discloses further comprising: 
a third layer on top of the layer stack (the top layer [11],[21] can be defined as a third layer)
a transistor device [G1] at least partly integrated in the third layer,
wherein the transistor device is configured as a lateral device (see Fig. 1, this is a lateral transistor).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 16-17 were not rejected by prior art.
The Examiner suggests to rewrite the claim so that “groups of layers” corresponds to something physical (e.g., the group being an epitaxial layer) A group of layers can be just several layers unified by hand in a group. Such broad language is the reason for the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BILKIS JAHAN/Primary Examiner, Art Unit 2896